Exhibit 10.1

 

MANUFACTURERS’ REPRESENTATIVE AGREEMENT

 

THIS MANUFACTURER’S REPRESENTATIVE AGREEMENT (the “Agreement”) made this day
16th February, 2018, by and between SmartMetric, Inc., a corporation
incorporated under the laws of the State of Nevada in the United States of
America, having its principal office at 3960 Howard Hughes Parkway, Suite 500,
Las Vegas, Nevada, 89169, (“Manufacturer”), and Hogier Gartner CIA. S.A., a
corporation incorporated under the laws of Colombia, having its principal office
at Carrera 65 # 80-16, Bogota, Colombia (“Representative”), as follows:

 

1.Appointment and Acceptance - Manufacturer appoints Representative as its
Representative to promote and sell Manufacturer’s Products (as defined in
Article 3 hereof) in the Territory (as defined in Article 2 hereof); and
Representative agrees to promote and sell the Products in accordance with the
terms and provisions of this Agreement (the “Services”).

 

2.Territory - Representative’s Territory shall consist of the following
locations (“Territory”) and no other locations of any kind without the express
written consent of Manufacturer: All countries in South America excluding Brazil
and Argentina (other territories to be added by mutual agreement)

 

3.Products - The “Products” of the Manufacturer to be promoted for sale and sold
by the Representative are: the security access control and identity biometric
cards and all credit/debit biometric cards of the biometric card Manufacturer

 

4.Compensation – Representative’s commissions for the sale of Products hereunder
is as follows (collectively, “Compensation”):

 

Representative shall receive 5% commission of the Invoice Price paid by
Customers and received by the Manufacturer for Products within the Territory.

 

By way of clarification, all commission payments made by the Manufacturer to the
Representative shall be due and payable based on payment received by
Manufacturer for sold Products and not on the signing of purchase agreements or
intentions to order.

 

“Invoice Price” shall mean the total price at which an Order for Products is
invoiced to the Customer including any increase or decrease in the total amount
of the Order (even though such increase or decrease takes place after the
effective date of termination of this Agreement), but excluding shipping and
insurance costs, sales, use and excise taxes, any allowances or discounts
granted to the Customer by the Manufacturer, and any tariffs, duties and export
fees involved in international shipments.

 

“Order” shall mean any commitment to purchase Manufacturer’s Products that calls
for shipment into Representative’s Territory or which is purchased outside of
the Territory through sales by the Representative.

 

“Customer” shall mean any person or entity purchasing Products in the Territory
or sold Products outside of the Territory by the Representative. Any person or
entity already being solicited or that has previously purchased Products from
Manufacturer outside of the Territory will not be a Customer hereunder.

 

 

 

 

5.Computations and Payment of Compensation -

 

a)Compensation is due and payable 30 days following receipt of payment from the
purchaser of the Products. If Compensation is not paid when due, the amount not
paid will accrue interest at 5% per annum from the date due until paid.

 

b)Manufacturer will send Representative copies of all invoices from Customers at
the end of each calendar month.

 

c)At the time of payment of Compensation to Representative, Manufacturer will
send Representative a Compensation statement showing: commissions related to the
Compensation due and owed to Representative for that period and any prior
periods that have not been paid as of the date thereof.

 

d)There shall be deducted from any sums due to the Representative:

 

i)An amount equal to any Compensation previously paid or credited on sales of
Manufacturer’s Products that have since been returned by the Customer or on
allowances credited to the Customer for any reason by the Manufacturer; and

 

ii)An amount equivalent to any Compensation previously paid or credited on sales
which Manufacturer shall not have been fully paid by the Customer whether by
reason of the Customer’s bankruptcy, insolvency, or any other reason which, in
Manufacturer’s judgment, renders the account uncollectible. If any sums are ever
realized upon such uncollectible accounts, Manufacturer will pay Representative
its due Compensation applicable at the time of the original sale.

 

6.Acceptance of Orders - All Orders are subject to acceptance or rejection by an
authorized officer of Manufacturer and to the approval of Manufacturer’s credit
department. Manufacturer shall be responsible for all collections. If
Manufacturer notifies Customer of its acceptance or rejection of an Order, a
copy of any written notification shall be transmitted to the Representative. At
least once every month Manufacturer shall supply Representative with copies of
all orders received directly by Manufacturer that pertain to a Customer.

 

7.Terms of Sale - All Products shall be sold at prices and upon terms
established by Manufacturer, and it shall have the right, in Manufacturer’s sole
discretion, from time to time, to establish, change, alter or amend prices and
other terms and conditions of sale. Representative shall not accept orders in
the Manufacturer’s name or make price quotations different from those provided
by Manufacturer.

 

8.Representatives Relationship and Conduct of Business –

 

a)Representative shall maintain a sales office in the Territory and devote such
time as may be reasonably necessary to sell and promote Manufacturer’s Products
within the Territory.

 

b)Representative will: conduct all of its business in its own name and in such
manner, as it may deem fit, however Representative agrees that it will conduct
itself in a professional businesslike manner with all potential Customers and
pay all expenses of any and all kind including any expenses directly related in
efforts to sell Products under this Agreement.

 

 

 

 

c)Nothing in this Agreement shall be construed to deem Representative as the
partner, employee or agent of the Manufacturer nor shall either party have any
authority to bind the other in any respect, it being intended that each shall
remain an independent contractor responsible only for its own actions except as
expressly stated in this Agreement.

 

d)Representative shall not, without Manufacturer’s prior written approval,
alter, enlarge, or limit orders; make representations or guarantees concerning
Manufacturer’s Products, their fitness for a particular use; or accept the
return of, or make any claim for such Products.

 

e)Representative shall furnish to Manufacturer, any information that it may have
from time to time related to the credit standing of any of its Customers.
Representative may be required to assist in the collection of past due accounts
receivable balances from their Customers when deemed necessary by the
Manufacturer.

 

f)Representative shall abide by Manufacturer’s policies as provided to
Representative from time to time and shall communicate same to Customers.

 

g)Manufacturer shall be solely responsible for the design, development, supply,
production and performance of its Products and the protection of its patents,
trademarks and trade names. Manufacturer agrees to indemnify and hold
Representative harmless from and against and to pay all losses, costs, damages
or expenses whatsoever, including reasonable attorney’s fees, which
Representative may sustain or incur on account of infringement or alleged
infringement of patents, trademarks, or trade names, or breach of warranty in
any way resulting from the sale of Manufacturer’s Products.

 

h)Manufacturer shall furnish Representative, at no expense to Representative,
samples, catalogs, literature and any other material necessary for the proper
promotion and sale of its Products in the Territory. Any literature which is not
used or samples or other equipment belonging to Manufacturer shall be returned
to the Manufacturer at its request. All product samples shall be secured by the
Representative in a safe place within their premises or held in person by
Representative’s sales executives. Samples may not be left with a third party
without the written permission (can be provided via email) from the
Manufacturer. Representative shall on or before the date of this Agreement,
execute a nondisclosure agreement supplied by Manufacturer. Similarly, if
permitted pursuant to approval in writing (can be provided via email),
Representative will be permitted to disclose certain nonpublic information to
third-parties provided that such third-parties enter into nondisclosure
agreements with the Manufacturer.

 

i)Manufacturer will keep Representative fully informed about sales and
promotional policies and programs affecting the Representative’s Territory as
needed in the sole discretion of Manufacturer.

 

j)The Manufacturers product shall be sold, marketed, presented by the
Representative as a SmartMetric branded product. No other name, trademark or
company name shall be used in describing the Manufacturers product/s without the
written consent of the Manufacturer.

 

 

 

 

k)All Manufacturers products shall bear Manufacturers trademark and patent marks
as stipulated by the Manufacturer.

 

1)All manufacturers trademarks, patents and intellectual property shall remain
the sole property of the Manufacturer and this agreement in no way transfers or
gives rights to the such intellectual property to any other party.

 

m)Representative represents and warrants that during the term of this Agreement,
and for three (3) years subsequent to the termination of this Agreement (in
accordance with Section 9 hereof), it and its employees, agents, and affiliates
will not employ, solicit for employment or engage any person who is an employee
of the Manufacturer.

 

n)Representative represents and warrants that it shall not use any information
related to the intellectual property or technical know-how, trade secrets of the
Company, or through deconstruction of the Manufacturers Biometric Card Products
in order to create a product that competes with the Manufacturers Biometric Card
Products.

 

9. Term of Agreement and Termination - This Agreement shall be effective on the
16 day of February, 2018, and shall continue in force for a one year period, and
shall be automatically renewed for additional one (1) year periods thereafter
unless terminated by written notice from either party to the other not less than
thirty (30) days prior to the end of the initial or any subsequent one-year
term. This Agreement may also be terminated:

 

a)By Manufacturer immediately upon written notice to Representative by
registered or certified mail (or by email correspondence) if there is a change
of fifty (50%) percent or more of the present ownership or control of the
Representative’s business without Manufacturer’s written consent.

 

b)By Manufacturer if Representative, without Manufacturer’s written consent,
offers, promotes or sells any Biometric Card Product which is competitive with
any Biometric Card Product Representative is to offer, promote or sell for
Manufacturer in accordance with the terms of this Agreement, and written notice
of this breach of the Agreement is mailed to or served upon Representative, the
breach is not cured within ten (10) days after receipt of such notice by
Representative, and written notice of termination is mailed to or served upon
Representative – notwithstanding the foregoing, Representative represents and
warrants that it will not appropriate, use or create any biometric card product
that competes with that of Manufacturer and will not utilize, deconstruct or
attempt to replicate, duplicate or assist any third party in the creation of any
such a biometric card competing product.

 

c)By Manufacturer if Representative, fails to conclude one sales order for a
minimum 1,000 cards within the later to occur of (i) six months from the date of
this agreement or (ii) six months from the date which production capability
begins.

 

d)By Representative if the Manufacturer fails to supply or fulfill orders for
its biometric cards on a reasonably timely basis providing such orders are
within the normal stated production capacity of the Manufacturer.

 

 

 

 

e)By either party:

 

a.in the event of the other party’s failure to reasonably perform the terms and
conditions of this Agreement, written notice of the failure is mailed to or
served upon that party by registered or certified mail (or by email
correspondence), the failure is not cured within thirty (30) days after receipt
of such notice, and written notice of termination is mailed to or served on that
party, or

 

b.on 90 days’ notice to the other party;

 

c.upon immediate written notice to the other party in the event that party has
filed or has filed against it a petition in bankruptcy (which is not dismissed
within thirty (30) days after it is filed) or that party makes an assignment for
the benefit of creditors; or

 

d.By mutual written agreement.

 

10. Rights Upon Termination

 

a) Upon termination of this Agreement for any reason, Representative shall be
entitled to:

 

a.All Compensation due and payable on all orders to Customers which are dated or
communicated to Manufacturer prior to the effective date of termination,
regardless of when such orders have shipped prior to termination;

 

b.Compensation referred to in this Provision #10 shall be paid on or before the
last day of the month following the month in which the Manufacturer receives
payment for the orders.

 

c.In addition to the Compensation to be paid to Representative pursuant to the
other paragraphs of this Section, Manufacturer agrees to pay all Compensation on
future orders from prior Customers for a period of 120 days from the date of any
termination. All such Compensation payable hereunder will be paid in accordance
with the terms of other Compensation payments pursuant to this Agreement.

 

b) Upon termination of this Agreement for any reason, Representative shall
return (or at request of Manufacturer, destroy) all property provided to
Representative for the purposes contained in this Agreement.

 

c) The representations and warranties contained in Section 8(m) and 8(n) shall
survive the termination of this Agreement.

 

11. General - This Agreement contains the entire understanding of the parties,
shall supersede any other oral or written agreements, and shall be binding upon
and inure to the benefit of the parties’ successors and assigns. It may not be
modified in any way without the written consent of both parties. Representative
shall not have the right to assign this Agreement in whole or in part without
Manufacturer’s written consent.

 

12. Construction of Agreement- This Agreement shall be construed according to
the laws of the State of Nevada in the United States of America.

 

 

 

 

13. Complete Agreement - This Agreement is the complete agreement between the
parties with regard to the subject made hereof. There are no representations or
agreements between the parties except those set forth herein with the exception
of a non-disclosure agreement.

 

14. Severability - In the event any one or more of the provisions herein shall
be determined to be invalid or unenforceable, the remaining provisions shall not
be affected or impaired by such invalidity or unenforceability.

 

15. Notices - All notices, demands or other communications by either party to
the other shall be in writing and shall be effective upon personal delivery or
if sent by mail seventy-two (72) hours after deposited in the United States
mail, first class postage, prepaid, Registered or Certified or if sent via
email, then upon transmission, and all such notices given by mail or electronic
mail shall be sent and addressed as follows until such time as another address
is given by notice pursuant to this provision.

 

To Manufacturer: To Representative:     SmartMetric, Inc. Hogier Gartner & CIA.
S.A. 3960 Howard Hughes Parkway Alvaro Gartner Suite 500 Carrera 65 # 80-16 Las
Vegas, NV 89169 USA Bogota, Colombia Or via email: ceo@smartmetric.com
alvaro.gartner@hogier.com

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written in multiple counterparts, each of which shall be
considered an original.

 

MANUFACTURER: REPRESENTATIVE: SmartMetric, Inc. Hogier Gartner & CIA. S.A. By:
Chaya Hendrick By: Alvaro Gartner (printed name) (printed name) Title: President
& CEO Title: Director Commercial & Financial

 

Signature:

 /s/ Chaya Hendrick

Signature: /s/ Alvaro Gartner     Date: February 16th 2018 Date: February 16th
2018

 

 